Exhibit 10.1

 

DEPOMED, INC. BONUS PLAN

 

Depomed’s Bonus Plan is designed to provide employees with a performance-based
plan that rewards the achievement of individual goals and corporate performance.
Such Bonus Plan is administered at the absolute discretion of the Company’s
Management, including its Board of Directors.

 

Background

Depomed has a history of rewarding its high performing employees for their
efforts and accomplishments. As the Company continues to mature and grow, we
have formalized the structure of employees’ activities to be consistent with
Depomed’s Corporate Goals and have defined a specific process for calculating
bonuses consistent with employees’ individual contributions. Management and the
Board of Directors maintain absolute discretion in administering this plan so
that it remains flexible in meeting the changing needs of the organization.

 

All levels of Depomed employees have been directed to establish individual goals
and objectives consistent with Depomed’s Corporate Goals. By following their
defined goals and objectives, the employees’ activities will focus on and
directly support the Corporate Goals. These goals are to be reviewed together by
employees and their supervisors on an ongoing basis throughout the calendar
year. The review period for accomplishing the current calendar year’s goals and
objectives ends on December 31.

 

Eligibility

All existing, regular employees who work at least 30 hours per week will be
eligible to participate in the Plan. New employees who join the company by
August 1 will be eligible to participate in the current year’s plan on a
pro-rated basis.

 

Bonus Target

A “Bonus Target” has been identified for different levels of personnel and is
based on a percentage of base pay. The Bonus Target is based on two elements,
including the employee’s individual contribution and the achievement of the
corporate goals. If, in management’s opinion, an individual achieves all their
goals, they could be eligible to receive the entire bonus target percentage at
the end of the year, subject to overall corporate performance. This is explained
in more detail below.

 

Corporate Multiplier

The portion of the Bonus Target attributed to the Corporate Goals will be
subject to a “Corporate Multiplier,” which will reflect the Company’s overall
success and fiscal concerns. In a year, where the corporate goals are met and
the Company’s finances are on target, the Corporate Multiplier could be 100%.
Conversely, in a year where only a portion of the corporate goals are met and
finances are not on target, a corporate multiplier of 75%, 50% or zero, for
example, might be applied to the Bonus Target. At the end of the subject year,
the Company’s performance will be evaluated by the CEO, COO, CFO and the
Compensation Committee of the Board of Directors and the Corporate Multiplier
will be set.

 

--------------------------------------------------------------------------------


 

The Bonus Targets have been set as follows:

 

 

 

 

 

Weighting Related to

 

 

 

Bonus Target

 

Corporate Goals

 

Personal Goals

 

CEO

 

50

%

80

%

20

%

COO

 

40

%

70

%

30

%

Vice Presidents

 

35

%

60

%

40

%

Sr./Directors/Assoc. Directors

 

25

%

60

%

40

%

Sr./Managers

 

15

%

50

%

50

%

Supervisors

 

10

%

40

%

60

%

Independent Contributors

 

5

%

20

%

80

%

 

Weighting of Goals

For each individual goal identified, a weight will be assigned reflecting the
significance of the goal and the level of effort required to achieve it; the
combined weight of the different goals should total 100%. When establishing the
weight for a given goal, attention should be paid to the significance of the
goal and the effort required. For example, an ongoing goal that consumes 50% of
someone’s time for the year would receive a weight of 50%; a fixed-term goal or
standard that consumes 100% of an employee’s effort for three months would
receive a weight of 25% (reflecting 25% of the year). Other goals or standards
will be weighted and judged based on their significance or potential impact to
the company. For instance, a new multi-million dollar deal with a new partner,
might be weighted at 70%, regardless of the time involved to finalize the terms.
Or, a goal to streamline a new procedure in the lab and resulting in significant
time savings, might result in a weight of 75% (given that the impact on the
company is significant and long-lasting).

 

Bonus Calculation

Throughout the year and at year-end, employees’ goals and achievements will be
assessed by management. An employee who achieved an individual goal will receive
a “1” for full credit of the goal; a goal that is well under way, but has not
been fully achieved could receive a “.5” for partial credit; a goal not achieved
will receive a “0” for no credit. An employee who not only achieved his or her
goal, but well exceeded expectations, resulting in tangible evidence of
significant improvement of the well being of the company, could receive a rating
in excess of “1”. Management maintains absolute discretion in determining the
scope and impact of accomplishments as well as taking into consideration key
management and employee behavioral attributes and job skills that are monitored
on a quarterly basis.

 

Performance Assessment and Payment of Bonuses

In early January, following the plan year, individual and corporate goals will
be assessed and performance reviews will be prepared and delivered to employees.
Bonuses will be calculated and payment of bonuses will be made to employees no
later than March 15.

 

Employees must be employed by Depomed on the day payment is made to be eligible
for a bonus payment. No employee, who has been under formal disciplinary action,
will be eligible to receive a bonus for that calendar year.

 

Depomed retains the right to alter or eliminate the Plan and its terms and
conditions at any time and for any reason, before, during or after the plan
year. All decisions made by Management, including the Board of Directors, will
be in their absolute discretion, final and not subject to dispute.

 

No participant shall have any vested right to receive any payment until actual
delivery of such compensation. This plan does not constitute a contract or other
agreement concerning employment with Depomed. Employment at Depomed is “at will”
and may be terminated at any time by Depomed or by the employee, either with or
without cause.

 

2

--------------------------------------------------------------------------------